FARR, J.
Epitomized Opinion
First Publication of this Opinion
Toth was injured in getting off one of defendant’s street cars. He^ testified that, while he wa sstanding on the step of the car inside the door it was suddenly opened as the car was approaching a stop, and a sudden jerk of the ear threw him out into the street. The conductor and a passenger on the car testified that just before the car came to a stop the conductor released the door, allowing it to slide open about four inches and that Toth, who appeared nervous and anxious to get out, grasped the door, forced it open and stepped out. In a statement signed by Toth shortly after the accident he stated that he stepped out unaware that the car was still in motion. Verdict and judgment being rendered for plaintiff, defendant prosecuted error. Held:
The judgment is clearly against the weight of the evidence. Reversed and remanded.